Title: General Orders, 21 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 21st 1776.
Kingsbridge.Jersey.


Adjutant Taylor to do the duty of Brigade Major to General McDougall’s Brigade during Major Platts illness; he is to be obeyed and respected accordingly.
Lieut: Hobby of Capt: Hyatts Company, Regiment late General McDougalls, tried by a General Court Martial whereof Col. Wyllys was president for misbehaviour in leaving one of the Hulks in the North River; was acquitted and the complaint reported groundless—Ordered that he be discharged from his arrest.

A Court of inquiry to sit on Friday at Mrs Montagnies, upon Capt: McCleave, Stanton and Tinker, charged with backwardness in duty, up the North River last week, and misbehaviour on Sunday last when the Men of war came down the river—Court to consist of the following persons, & meet at ten O’Clock—General McDougall President. Col. Malcom. Lt Col. Shepard. Lt Col. Wesson[.] Major Brooks. Capt. Peters[.] Capt: Van Dyck. Members. The Judge Advocate to attend and all witnesses.
Fifty men properly officered to parade every morning at six O’Clock at General Putnam’s; there to take Orders from him; Not to bring arms—These to be continued every day till further orders.
Fifty men also for fatigue to parade to morrow morning properly officered on the Grand parade without Arms—take orders from Capt: Post.
Ten Men with one Subaltern, who have been used to the Sea, to parade at General Putnams this afternoon, two OClock, to proceed to Kingsbridge, up the North River—take three days provision.
The like number for the same service, to parade to morrow morning, Six o’Clock, at General Putnam’s quarters—take three days provision; both parties parade without arms.
Twenty men, with a Subaltern, to parade for fatigue, to morrow morning without Arms, on the Grand parade to proceed to Bayard hill, and work upon the well—take orders from the person who has the direction of digging the well.
